DETAILED ACTION
This is the first Office Action on the merits based on the 16/538,077 application filed on 07/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, as originally filed, are currently pending and considered below.

Election/Restrictions
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3-6, and 13 are objected to because of the following informalities:  
In Claim 1 Line 3, the limitation “an electric generator, connected mechanically with said at least one pedal” should be “an electric generator connected mechanically with said at least one pedal”
In Claim 1 Line 4, the limitation “a control unit for controlling a feedback torque, applied at said pedal” should be “a control unit for controlling a feedback torque applied at said pedal”
In Claim 3 Line 3, the limitation “the received past torque” should be “a received past torque”
In Claim 4 Lines 2-3, the limitation “at least one pedal reference trajectory, which adapted pedal reference trajectory” should be “at least one user defined pedal reference trajectory, in which an adapted pedal reference trajectory”
In Claim 5 Lines 3-4, the limitation “the received past torque course” should be “a received past torque course”
In Claim 6 Line 1, the limitation “the pedal reference trajectory” should be “the at least one user-defined pedal reference trajectory”
In Claim 13 Lines 1-2, the limitation “according claim 1, an electronic transmission” should be “according claim 1, comprising an electronic transmission”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation “trajectory library” on line 6. The limitation renders the claim indefinite because the term trajectory library is broad, unclear, and a nebulous term. The specification does not clearly define the trajectory library within context with the claim set. The dictionary definition of a “trajectory” is “a path, progression, or line of development resembling a physical trajectory” as defined by the Meriam-Webster dictionary. Utilizing the specification and the dictionary definition, the Examiner interprets the trajectory library to be a library of continuously applied torques/resistances to the pedal.

Claims 8, 9, and 12 recites the limitation “the inertia modeler”.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the claims to be dependent off of claim 4.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 contains only a preamble to a claim without any other details.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronfeld (WO 2015191536).

    PNG
    media_image1.png
    363
    502
    media_image1.png
    Greyscale

Regarding claim 1, Kronfeld discloses a pedal drive system (Pedal drive system 112; Figure 3) for generating electrical power from muscle power of a user with at least one pedal (Pedal 110; Figure 3); an electric generator (Generator 122; Para. [0074]), connected mechanically with said at least one pedal (i.e., the generator 122 can be coupled to the pedal drive system 112 containing the pedal 110; Para. [0074]); and a control unit (Display 126 and Power Management controller 124; Para. [0073] [0078]) for controlling a feedback torque (i.e., variable resistance; Para. [0077]), applied at said pedal (i.e., the power management controller applies a variable resistance to the generator to apply a resistance feedback torque on the pedal 110); wherein the control unit comprises a trajectory library (i.e., Look up table that contains variable resistances that can be applied on the pedal based on user selection; Para. [0077]), comprising at least one user- defined pedal reference trajectory (i.e., one of the variable resistance feedback torques selected by a user), and a haptic renderer (i.e., the generator and power management controller 124 are a combined haptic feedback system that applies a felt feedback torque on the user when using the pedal drive system), configured for control of said feedback torque based on the at least one user-defined pedal reference trajectory (i.e., the user selects variable resistance parameters using a display 126 that sends signals to the power management controller 124 which controls the feedback resistance through the generator 122 automatically based on the preprogrammed curves; Para. [0077]-[0078]).

Regarding claim 7, Kronfeld discloses the haptic renderer is configured for impedance control of said feedback torque so that movement of the pedal is adapted to the pedal reference trajectory (i.e., the generator 122 and power management controller 124 create a haptic feedback torque system that provides resistance to the movement of the pedal 110 through impedance control/ power management control 124 of the generator 122)

Regarding claim 10, Kronfeld discloses said control unit comprises multiple pedal reference trajectories, which are alternatively selectable (i.e., the look up table allows for multiple differing resistance preprogrammed curves to be selected; Para. [0077] [0078])

Regarding claim 11, Kronfeld discloses said haptic renderer is configured to select one of said multiple reference trajectories automatically based on a trajectory selection signal. (i.e., the look up table allows for multiple differing resistance preprogrammed curves to be selected and be applied through the power management controller 124; Para. [0077] [0078])

Regarding claim 13, Kronfeld discloses an electric vehicle (Vehicle 100; Para. [0073]) with a pedal drive system (Pedal drive system 122; Para. [0073]) according claim 1, an electronic transmission (i.e., multi speed transmission; Para. [0074]) connecting said generator 122 to an electric load, and/or an electric drive motor (I.e., engine 128; Para. [0074]).

Regarding claim 15, Kronfeld discloses a method of operating a pedal drive system (Pedal drive train 122; Figure 3) for generating electrical power from muscle power of a user with at least one pedal (Pedal 110; Figure 3) and an electric generator (Generator 122; Para. [0073]), connected mechanically with said at least one pedal (i.e., the generator 122 can be coupled to the pedal drive system 112 containing the pedal 110; Para. [0074]), wherein a feedback torque, applied at said pedal, is controlled based on at least one user-defined pedal reference trajectory (i.e., the user selects variable resistance parameters using a display 126 that sends signals to the power management controller 124 which controls the feedback resistance through the generator 122 automatically based on the preprogrammed curves; Para. [0077][0078]).

Allowable Subject Matter
Claims 2-6, 8, 9, 12, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 2, Kronfeld discloses an automatic power management unit 124 that provides feedback torque to the user using non-prior data but does not teach user- defined pedal reference trajectory is based on pedaling behavior of the user during prior use of the pedal drive system.
In regards to claim 3, Kronfeld discloses an automatic power management unit 124 that provides feedback torque to the user using non-prior torque course data but does not teach a user trajectory modeler, configured to receive a torque course during use and to generate or update the at least one user-defined pedal reference trajectory based on the received past torque course.
In regards to claim 4, Kronfeld discloses a system that has preset trajectories/resistances that provides feedback torque to a user based off the preset but does not teach an inertia modeler, configured to iteratively adapt the at least one pedal reference trajectory, which adapted pedal reference trajectory is provided to the haptic renderer for control of said feedback torque.
In regards to claim 6, Kronfeld discloses the resistance/torque trajectory but does not teach a cadence torque trajectory.
In regards to claim 8, Kronfeld discloses a system that has preset trajectories/resistances that provides feedback torque to a user using non-prior data but does not teach the inertia modeler is configured to adapt the reference trajectory based on at least one trajectory parameter.
In regards to claim 9, Kronfeld discloses a system that has preset trajectories/resistances that provides feedback torque using non-prior data but does not teach the inertia modeler is configured to: determine a past torque course for a predefined sampling time, determine a reference torque course, corresponding to the reference trajectory, for said predefined sampling time using a vehicle model, conduct a comparison of the past torque course with the reference torque course, and to determine an adapted pedal reference trajectory based on said comparison.
In regards to claim 12, Kronfeld discloses a system that has preset trajectories/resistances that provides feedback torque to a user using non-prior data but does not teach said inertia modeler is configured to iteratively adapt the at least one pedal reference trajectory at predetermined intervals which correspond to less than one revolution of said pedal, in particular at most 10 degrees, at most 5 degrees or at most 3 degrees of rotation angle of said pedal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/Primary Examiner, Art Unit 3784